                  Case 1:15-cr-00379-PKC Document 78-1 Filed 08/02/19 Page 1 of 2
                        Exhibit B. June 23, 2016 BlackBerry Messenger Exchange


Line   Time          Sender                               Translated Message
 1.  15:42:48       CC-8      Have you received one “palo” for deposit, Cuas? Have you seen those, Cuas?
                              They are 300.
 2.    15:44:39     CC-8




 3.    16:07:44     CC-9      My client still has me waiting, Cuas. Cuas, look I haven’t, but they do look
                              good.
 4.    16:07:44     CC-8      Yes, Cuas, they are giving me of those 3000. They are there in SPS already.
                              Cuas, and one “palo” there, do you have it? So that I can do that at SPS,
                              myself?
 5.    16:29:03     CC-9      Yes, Cuas, be patient please. You know that it hasn’t ever occurred before.
 6.    16:29:03     CC-8      Yes Cuas, never. Cuas, when would there be something to deposit, more or
                              less? So that I can talk with him, and I’m not bothering you. Because I feel bad
                              bothering you, since you are always very punctual to pay me.
 7.    16:29:03     CC-9      If I give you an exact day, I would be lying to you, Cuas. It’s just that these
                              people don’t tell me. When I least expect it, they are asking me numbers. What
                              I promise you is that the first one that they give me, it will be for you.
 8.    16:29:03     CC-8      Yes, Cuas, help me out with that. As soon as you have something, send it to me.
 9.    16:39:48     CC-9      Yes, Cuas, count on that.
 10.   16:39:48     CC-8      So I won’t take those 300, right Cuas?
 11.   16:39:48     CC-9      Right now, I would like to pay you before I get committed with more, Cuas.
 12.   18:22:46     CC-8      One question, so to not lie to this guy.
 13.   18:22:46     CC-9      Yes?
 14.   18:22:46     CC-8      He is asking me to ask you how many more days they have to wait. So that I
                              don’t bother you and I don’t lie to him.
 15.   18:22:46     CC-9      Well, look the people don’t tell me an exact day because they don’t even like to
                              say when the transportation leaves. Look what they tell me: “No buddy, there is
                              not movement, but this week it will get started to move if everything is all right,
                              God willing.”
 16.   18:22:46     CC-8      Yes, of course, Cuas. I understand that.
 17.   18:22:46     CC-9      If it was my deal, you know that we tell the truth between both of us.
 18.   18:22:46     CC-8      Look what the dude tells me. And what you tell me, I tell him, since we have
                              never made them wait like this. But we have to wait, Cuas, there isn’t another
                              option.
 19.   18:22:46     CC-9      Yes, Cuas, I also understand him. Yes, Cuas, we don’t have any other option.
                              But we’ll be done with this soon, God willing.

                                                      1
                  Case 1:15-cr-00379-PKC Document 78-1 Filed 08/02/19 Page 2 of 2
                        Exhibit B. June 23, 2016 BlackBerry Messenger Exchange


Line   Time          Sender                                   Translated Message
 1.  18:22:46       CC-8      They have you waiting, and you have me waiting, and I have him waiting, and
                              he has another waiting, and like that, this is like this right?
 2.    18:22:46     CC-9      Things are safe here. Haha, no kidding. This is a chain.
 3.    18:31:11     CC-8      Yes, Cuas, I don’t have any doubt about that. It’s just that I have to answer him
                              now. Because if I don’t read his messages, as other people do, well it is not
                              possible. I answer him as soon as he sends a message because then he thinks
                              bad, or he can think that I lose something. It is my responsibility to keep him
                              posted.
 4.    18:31:11     CC-9      Yes, Cuas, same here.
 5.    18:31:11     CC-8      He is asking me 500 to SPS, which you told me that you didn’t have. He almost
                              cried when I told him that you didn’t have any.
 6.    18:31:11     CC-9      I’m hauling fucking ass Cuas, I swear.
 7.    18:31:11     CC-8      Because he asked me if I had 500 to over here.
 8.    18:31:11     CC-9      I have all the money invested. Do you think that I want to let you down?
 9.    18:31:11     CC-8      Yes, I know Cuas, if you had them you would send them to me right away.
 10.   18:31:11     CC-9      With all the work that you have given to me? Never.
 11.   18:31:11     CC-8      No, I know Cuas, and neither would I. We are in the same situation. He is the
                              only one who gives me, and well, why would I want to let him down? But we
                              are not in bad terms, Cuas. It has been a delay.
 12.   18:31:11     CC-9      Right, Cuas. God willing, we’ll be done with this soon.
 13.   18:50:41     CC-8      Cuas, and do I tell this guy that this Sunday, Cuas? Because he’s pestering that
                              he wants a day. This way you can ask your people, if they can solve it for you
                              for that day.
 14.   19:05:25     CC-9      Those hillbillies don’t work on Sunday, Cuas. I don’t like giving you a day
                              because I am not a liar.
 15.   19:05:25     CC-8      But if you estimate, Cuas. Because it should happen. For you to get paper, well,
                              me over here I am going to leave it as SPS.
 16.   19:17:30     CC-8      And these people are stubborn, Cuas, asking to go and pick up 200 things.
 17.   19:27:47     CC-8      From the ones from the picture that I sent.
 18.   19:27:47     CC-9      What I can tell you is for you to count with whatever comes first.
 19.   19:27:47     CC-8      Thank you, Cuas.
 20.   19:27:47     CC-9      You know, Cuas.
 21.   19:27:47     CC-8      Cuas, if I get those 200 there, send someone for them tomorrow. I’ll send
                              someone to look and see how they are.
 22.   19:27:47     CC-9      But wait for us to get rid of this, Cuas. There is too much pressure.
 23.   19:27:47     CC-8      Yes, Cuas, you are right.
 24.   19:27:47     CC-9      This is going to get smooth.
 25.   19:27:47     CC-8      God willing, Cuas.
 26.   19:27:47     CC-9      Amen.




                                                     2
